
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.64



SEPARATION AGREEMENT
AND
WAIVER AND RELEASE OF ALL CLAIMS


        This Separation Agreement and Waiver and Release of all Claims
("Agreement") is made and entered into by and between Clarient, Inc. (the
"Company"), and Heather Creran ("Executive" or "Employee"), who is currently
serving as the Executive Vice-President and Chief Operating Officer—Laboratory
Services, in connection with the termination of employment of the Executive.

        In resolution of any and all disputes, known and unknown, between the
Company and Executive arising from Executive's employment with the Company,
Executive's Employment Agreement with the Company, Executive's termination from
the Company, or otherwise, and in exchange for the consideration to the
Executive made under this Agreement, the Company and Executive covenant and
agree as follows:

        1.    Termination of Employment.    Employment of the Executive with the
Company and the Company's Affiliates will be terminated effective May 1, 2007
(the "Termination Date"). From and after the Termination Date, Executive shall
no longer be employed by, or act in any capacity for, the Company or any of its
Affiliates. For purposes of this Agreement, "Affiliate" means Safeguard and
Clarient Pathologist, Inc.

        2.    Severance Payments.    In exchange for the covenants and promises
of Executive, and subject to all of the terms and conditions contained in this
Agreement, the Company agrees as follows:

        a)    The Company shall pay to Executive an amount equal to six
(6) months of Executive's base salary in effect as of the date of this
Agreement, less applicable federal, state, and local withholding taxes. Such
payments shall be made whether or not Executive obtains new employment during
the period commencing on the Termination Date and ending on the six (6) month
anniversary thereof (the "Severance Period") and will be made in accordance with
the Company's standard payroll procedures; provided, however, that such payments
shall cease immediately if Executive violates any provision set forth in this
Agreement. The first payment under this provision shall be made by Company on
the date when the seven-day release revocation period expires, as set forth in
Section 8.

        i)     The Company will pay interest on payments that are more than ten
days past due at the prime rate at the Company's principal bank (or, if none,
Citibank N.A.) plus two percentage points compounded monthly. In addition, the
Company will pay all reasonable costs and expenses (including reasonable
attorney's fees and all costs of arbitration or court proceedings) incurred by
Executive to enforce this agreement or any obligation hereunder but only if
Executive is the prevailing party in any such proceeding. If the Company is the
prevailing party, Executive will pay all of the Company's reasonable costs and
expenses (including reasonable attorneys' fees and all costs of arbitration or
court proceedings) incurred in connection with any such proceedings.

        b)    Executive shall be entitled to exercise any options which have
become exercisable on or before the Termination Date until the earlier of
(i) the first anniversary of the date of termination or (ii) the expiration date
of the option.

        c)     Executive shall be eligible to elect continued group health
coverage for herself and her eligible dependents in accordance with the rules
and regulations of the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"). If Executive chooses such continuation health insurance coverage, the
Executive will only pay the amount paid by Executive during her

1

--------------------------------------------------------------------------------






employment and the Company will subsidize the remaining costs which are normally
the responsibility of the former employee for six months or until the Executive
obtains insurance through another employer, whichever occurs sooner. Thereafter,
Executive shall be solely responsible for paying the premiums for COBRA
continuation coverage. If Executive ceases to be eligible for COBRA because the
Company does not pay the premiums for its existing or group insurance policy or
the Company ceases to have a group healthcare plan, the Company will pay
Executive, for any portion of the period referred to above during which
Executive's COBRA eligibility ceases for such reasons, the amount of the premium
it would have had to pay for Executive's coverage under the then existing, or if
none, the most recently existing, healthcare insurance policy. Executive should
consult with the Company's Manager of Human Resources concerning the process for
assuming ownership of and continued premium payments for any life insurance
policy.

        d)    Executive shall be paid a "pro rata portion" of her "bonus for the
year of termination" (as those terms are hereinafter defined) within fifteen
(15) days of the approval of the 2007 Managers Incentive Program (MIP) payout by
the Employer's Board of Directors. "Pro rata portion" means the number of days
in the calendar year of termination up to and including the Termination Date
divided by the total number of days in that full calendar year. The "bonus for
the year of termination" means the amount the Executive would have been likely
to earn if she had been employed for the full year, as determined in good faith
by the Board of Directors of the Company or a committee thereof.

        e)    It is expressly understood by Executive that receipt of all
compensation and benefits described above in (a) through (d) of this Section 2
are contingent upon (i) the release of all claims as set forth below in
Sections 5 and 6; and (ii) Executive not engaging in Solicitation for a period
of one year from the Termination Date as set forth below in Section 4. It is
further understood by the Executive that the conditions to receiving severance
benefits will not prevent her from obtaining employment or otherwise earning a
living at the same general economic benefit as reasonably required by her
without losing the severance benefits. The Executive also acknowledges that the
provisions contained in this Agreement are reasonable and necessary to protect
the legitimate business interests of the Company and that the Company would not
have entered into this Agreement in the absence of such provisions. Executive
will not be required to mitigate the amount of any payment provided for in this
letter by seeking other employment or otherwise.

        3.    Other Payments.    

        a)    Executive shall be paid all accrued and unpaid salary to the
Termination Date and accrued but unused vacation earned through the Termination
Date, less applicable federal, state, and local withholding taxes. Executive
shall also be reimbursed for all properly reimbursable expenses incurred by her
through the Termination Date.

        4.    Non-Solicitation.    Executive shall not alone or in concert with
others (A) solicit, entice, or induce any Customer (as defined below) to become
a client, customer, OEM, distributor, or reseller of any other person or, firm
or corporation with respect to, or provide, products or services which are
competitive with products or services then sold or under development by the
Company or to cease doing business with the company or authorize or knowingly
approve the taking of such actions by any other person, or (B) solicit, entice,
or induce directly or indirectly, or hire any person who presently is or at any
time during the term of this Agreement is an employee of the Company to become
employed by any other person, firm or corporation or to leave his or her
employment with the Company or authorize or approve any such action by any other
person or entity for a period of one year commencing from the Termination Date.
Providing a reference for an employee of the Company will not, however,
constitute Solicitation if the employee has decided to leave the employ of the
Company,

2

--------------------------------------------------------------------------------



is seeking other employment and requests the reference. Nothing in this
Section 4 will at any time prohibit Executive from hiring a former employee of
the Company whose employment with the Company was terminated through no act of
Executive, and who was not solicited directly or indirectly by Executive while
the employee was employed by the Company.

        (i)    "Customer" means any person or entity that within the two
(2) years prior to the Termination Date was a client, customer, OEM,
distributor, or reseller of the Company or a bona fide prospect to become any of
the foregoing.

        5.    Release of All Claims.    In consideration of Paragraph 2 of this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employee, on behalf of Employee
and her heirs, hereby irrevocably, unconditionally and completely releases,
discharges and holds harmless the Company and its Affiliates of and from any and
all causes of actions, suits, debts, claims, and demands whatsoever in law or in
equity, which she ever had, now has, or hereafter may have or which her heirs,
executors or administrators may have, by reason of any matter, cause, or thing
whatsoever, from the beginning of her employment with the Company and/or the
Company's Affiliates to the date of this Agreement, and particularly, but not
without limitation, any claims arising from or relating in any way to her
employment or the separation of her employment relationship with the Company,
including, but not limited to:

•Breach of express or implied contract, including any contract of employment,
and any employment-related torts or personal injuries (whether physical or
mental), including wrongful termination or discharge, intentional or negligent
infliction of emotional distress, defamation, interference with contractual
relations, invasion of the right to privacy, misrepresentation, negligence,
conspiracy or otherwise;

•Any federal or state law, including without limitation Title VII of the Civil
Rights Act of 1964 [42 USC Section 2000e (and following sections)], or any other
federal, state or local law that prohibits discrimination on the basis of race,
color, religion, sex, age, national origin, ancestry or disability, or any other
protected group status;

•The Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act [29 USC Section 621 (and following sections)], which prohibit
discrimination against employees age 40 and above;

•The Family and Medical Leave Act [29 USC Section 2601 (and following
sections)];

•The Employee Retirement Income Security Act [29 USC Section 1001 (and following
sections)];

•The Reconstruction Era Civil Rights Act [42 USC Section 1981 (and following
sections)];

•The Americans with Disabilities Act [29 USC Section 12101 (and following
sections)];

•The Worker Adjustment and Retraining Notification Act [29 USC Section 2100 (and
following sections)];

•Any other Claim(s) in any way related to or arising out of Employee's
employment with the Company or the termination of that employment.

        Notwithstanding anything to the contrary contained in this Agreement,
the release set forth in this Paragraph 5 (the "Release") expressly excludes any
Claim(s) attributable to or arising from this Agreement, and it shall not waive
any Claim(s) that may arise out of future events beyond the effective date of
this Agreement, including those that may arise under COBRA or those subject to
any pension or welfare benefit plan maintained by the Company, if any.

        6.    Full and Complete Release.    Employee acknowledges that the
Release extends to all causes of action, suits, debts, claims and demands
referred to in Section 5, known or unknown, suspected or

3

--------------------------------------------------------------------------------




unsuspected. By signing this Agreement, Employee expressly waives all rights
under Section 1542 of the California Civil Code, which reads in full as follows:

"A General Release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

        7.    Review Period.    Employee acknowledges and understands that
Employee has been given twenty-one (21) days from the Termination Date to
consider and review the terms of this Agreement prior to signing it, and
releasing Employee's claims. Employee understands that Employee may execute this
Agreement in Employee's sole and absolute discretion, prior to the expiration of
said twenty-one (21) day period; however, Employee may not sign this Agreement
prior to the Termination Date.

        8.    Right of Revocation.    Employee acknowledges and understands that
Employee may revoke this Agreement for a period of up to seven (7) days after
Employee executes it (not counting the day it is signed). To revoke this
Agreement, Employee must give written notice to the Company stating that
Employee wishes to revoke this Agreement by providing notice by hand-delivery,
mail or facsimile to:

Ron Andrews
President and CEO
Clarient, Inc.
31 Columbia
Aliso Viejo, CA 92656

        If Employee mails a notice of revocation to the Company, it must be
postmarked no later than seven (7) days following the date on which Employee
signed this Agreement (not counting the day it was signed) or the revocation
will not be effective.

        9.    Covenant Not to Sue.    Employee agrees and covenants not to sue
or to bring, or assign to any third person, any claims or charges against the
Company or any Company Affiliate with respect to any known matter arising before
the date of this Release or covered by the Release and not to assert against the
Company or any Company Affiliate in any action, grievance, suit, litigation or
proceeding on any known matter before the date of this Release or covered by the
release. Employee agrees that in the event of a breach of any covenant of this
Release by Employee, the Company or any Company Affiliate damaged as a result of
such breach shall be entitled to recover attorneys' fees and costs in an action
relating to such breach, in addition to compensatory damages.

        10.    Confidentiality.    

        a)    Except to the extent required by law, including SEC disclosure
requirements, the Employee agrees that the terms of this Agreement will be kept
confidential by Employee, except that Employee may advise her family and
confidential advisors.

        b)    Employee will not for a period of two years commencing from the
Termination Date knowingly reveal to any person or entity any of the trade
secrets or confidential information of the Company or that of the Company
Affiliates or of any third party which the Company is under an obligation to
keep confidential (including, but not limited to, trade secrets or confidential
information respecting inventions, products, designs, methods, know-how,
techniques, systems, processes, software programs, works of authorship, customer
lists, projects, plans, and proposals), and Employee shall keep secret all
confidential matter relating to the Company or the Company Affiliates and shall
not use or attempt to use any such confidential information in any manner which
injures or causes loss or may reasonably be calculated to injure or cause loss
whether directly or indirectly to the Company or the Company Affiliates. These
restrictions contained in this sub-paragraph (b) shall not apply to:
(i) information that at the time of disclosure is in the public domain through
no fault of Employee; (ii) information received from a third party outside

4

--------------------------------------------------------------------------------






of the Company that was disclosed without a breach of any confidentiality
obligation; (iii) information approved for release by written authorization of
the Company or the Company Affiliates; or (iv) information that may be required
by law or an order of the court, agency or proceeding to be disclosed; provided,
Employee shall provide the Company notice of any such required disclosure once
Employee has knowledge of it and will help the Company at the Company's expense
to the extent reasonable to obtain an appropriate protective order.

        c)     Employee represent that, except as necessary and appropriate to
perform her employment duties, Employee has not taken, used or knowingly
permitted to be used by any third party any notes, memorandum, reports, lists,
records, drawings, sketches, specification, software programs, data,
documentation, or other materials of any nature relating to any matter within
the scope of the business of the Company, the Company Affiliates, or their
partner companies or concerning any of the Company's dealings. Employee shall
not, after the Termination Date, use or knowingly permit to be used by any third
party any such notes, memoranda, reports, lists, records, drawings, sketches,
specification, software program, data, documentation, or other materials of any
nature relating to any matter within the scope of the business of the Company,
the Company Affiliates, or their partner companies or concerning any of the
Company's dealings, it being agreed that all of the foregoing shall be and
remain the sole and exclusive property of the Company, the Company Affiliates or
client of the Company as the case may be, and that Employee has delivered all of
the foregoing, and all copies thereof, except for a laptop computer and
Employee's personal contacts list, to the Company at its main office.

        11.    Non-Disparagement.    In consideration of the mutual promises and
covenants contained in this Agreement, the Executive and the Company hereby
expressly agree that they will not make statements to or initiate or participate
in discussions with any other person that would defame or disparage the other,
or make to, or solicit for, the media or others, any comments, statements
(whether written or oral), and the like that may be considered to be derogatory
or detrimental to the good name or business reputation of either party. It is
understood and agreed that the Company's obligation under this paragraph extends
only to the conduct of the Company's employees who as of the date of this
Agreement hold titles that are at or above the level of Director, as that term
is used within the Company. The only exception to the foregoing shall be in
those circumstances in which Employee or the Company is obligated to provide
information in response to an investigation by a duly authorized governmental
entity or in connection with legal proceedings.

        12.    No Admission.    This Agreement does not constitute an admission
by the Company or by any Affiliate, and the Company and each Affiliate
specifically deny, that the Company or any Affiliate has violated any contract,
law, or regulation or that it has discriminated against Employee or otherwise
infringed on Employee's rights or privileges or done any other wrongful act.

        13.    General.    This Agreement constitutes the entire understanding
between the parties on the subject matter contained herein and supersedes all
negotiations, representations, prior discussions, and preliminary agreements
between the parties with respect to such subject matter, including the
Executive's Employment Agreement with the Company dated December 5, 2003. No
promise, representation, warranty, or covenant not included in this Agreement
has been or is relied upon by either party. Notwithstanding any statute or case
law to the contrary, this Agreement may not be modified except by a written
instrument signed by each of the parties, whether or not such modification is
supported by separate consideration. This Agreement shall be binding upon and be
for the benefit of the Company, its Affiliates, and their successors and
assigns, and Employee and her personal representatives, executors and heirs. If
Executive dies while any amount payable under this Agreement remains unpaid, all
such amounts will be paid to the parties legally entitled thereto. Employee
warrants that Employee has not assigned any Claim(s) released by this Agreement,
or any interest therein, to any third party. Any waiver by any party hereto of
any breach of any kind or character whatsoever by any other party, whether such
waiver be direct or implied, shall not be construed as a continuing waiver

5

--------------------------------------------------------------------------------




of, or consent to, any subsequent breach of this Agreement on the part of the
other party. In addition, no course of dealing between the parties, or any delay
in exercising any rights or remedies hereunder or otherwise, shall operate as a
waiver of any of the rights or remedies of the parties. The provisions of this
Agreement are severable. If any part of this Agreement is found to be
unenforceable, the other provisions shall remain fully valid and enforceable. It
is the intention and agreement of the parties that all of the terms and
conditions hereof be enforced to the fullest extent permitted by law.

        14.    Indemnity.    

        a)    The Release in this Agreement shall not release the Company or any
of its insurance carriers from any obligation it or they might otherwise have to
defend and/or indemnify Employee and hold her harmless from any claims made
against her arising out of her activities as director or officer of the Company,
to the same extent as the Company or its insurance carriers are or may be
obligated to defend and/or indemnity and hold harmless any other director or
officer and the Company affirms its obligation to provide indemnification to
Employee as a director, officer, former director, or former officer of the
Company, as set forth in the Company's bylaws and charter documents in effect on
the date of this Agreement.

        b)    Employee agrees that Employee will personally provide reasonable
assistance and cooperation to the Company, at the Company's expense, in
activities related to the prosecution or defense of any pending or future
lawsuits or claims involving the Company.

        15.    Knowing and Voluntary Execution.    Employee acknowledges that
Employee has read this Agreement carefully and fully understands the meaning of
the terms of this Agreement. Employee acknowledges that Employee has signed this
Agreement voluntarily and of Employee's own free will and that Employee is
knowingly and voluntarily releasing and waiving all claim(s) that Employee has
or may have against the Company or any Affiliate.

        16.    Consultation with Attorney.    The Company advises Employee to
consult with an attorney of Employee's choosing prior to signing this Agreement.
Except as set forth in Paragraph 2(a) (i) of this Agreement, Employee will be
solely responsible for any attorneys' fees incurred by Employee in connection
with this Agreement.

        17.    Employee Representations.    Employee represents and warrants
that: (a) Employee is over the age of majority and of sound mind and has the
exclusive power and authority to execute and deliver this Agreement; (b) this
Agreement has been duly executed and delivered by Employee, after Employee
having been advised in writing to seek legal counsel and having the opportunity
to consult with legal counsel, and it constitutes Employee's legal, valid, and
binding obligation in accordance with its terms; (c) Employee is the exclusive
owner of all rights and claims Employee may have or assert against Employer and
no person or entity is now, or shall be, subrogated to any claims or rights that
Employee has or may have against the Company; and (d) except as expressly set
forth in this Agreement, no promises, representations or inducements have been
made by the Company to Employee to cause Employee to sign this Agreement.

        18.    Miscellaneous.    All matters pertaining to the validity,
construction, interpretation, and effect of this Agreement shall be governed by
the laws of the State of California. If for any reason this Agreement is not
executed or otherwise consummated, this Agreement shall not constitute any
evidence in any proceeding or be used in discovery in any way.

        I HAVE BEEN AFFORDED THE OPPORTUNITY TO REVIEW AND CONSIDER THIS
DOCUMENT FOR AT LEAST TWENTY-ONE (21) DAYS.

        I UNDERSTAND THAT I HAVE SEVEN (7) DAYS FROM THE DATE GIVEN BELOW TO
REVOKE THIS RELEASE AND WAIVER.

6

--------------------------------------------------------------------------------



        I HAVE READ AND UNDERSTAND THIS DOCUMENT. I HAVE SIGNED THIS DOCUMENT
FREELY AND OF MY OWN ACCORD AFTER HAVING BEEN GIVEN AMPLE OPPORTUNITY AND HAVING
BEEN ADVISED TO SECURE THE ADVICE AND COUNSEL OF AN ATTORNEY OF MY CHOOSING.

        Executed this 25th day of May, 2007.

    EXECUTIVE           /s/ HEATHER CRERAN

--------------------------------------------------------------------------------

Heather Creran                 CLARIENT, INC.           /s/ RON ANDREWS

--------------------------------------------------------------------------------

Ron Andrews, President

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.64



SEPARATION AGREEMENT AND WAIVER AND RELEASE OF ALL CLAIMS
